Citation Nr: 0432736	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  01-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to service connection for claimed hepatitis 
C.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected hearing loss.  

4.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected tinnitus.  

5.  Entitlement to a total disability rating based upon 
individual unemployability due to a service-connected 
disability (TDIU).  





REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision in which the 
RO granted service connection for PTSD and assigned a 10 
percent evaluation.  

This matter also comes to the Board on appeal from a March 
2003 rating decision in which the RO denied service 
connection for hepatitis C.  

In a December 2000 rating decision, the RO granted an 
increased rating of 30 percent for the service-connected 
PTSD.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  Hence, the Board concludes 
that the issue remains in appellate status.  

In a VA Form 9 dated in November 2003, the veteran requested 
a personal hearing before a Veterans Law Judge at the RO.  In 
a separate statement received later that month, the veteran 
also requested a local hearing before a Hearing Officer at 
the RO.  

However, in a signed statement dated in August 2004, the 
veteran withdrew both of these hearing requests, and 
indicated that he wished for his case to be expedited and 
sent to the Board for appellate review.  

On review of the record, the Board finds that a Statement of 
the Case (SOC) has not been issued as to the claim for an 
increased rating for the service-connected hearing loss and 
tinnitus.  

These issues, as well as the issues of an increased rating 
for the service-connected PTSD and a total compensation 
rating based on individual unemployability, are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  

VA will notify the veteran if further action is required on 
his part.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claims have been 
obtained.  

2.  The veteran is not shown to have manifested hepatitis C 
in service or for many years thereafter.  

3.  The currently demonstrated hepatitis C is not shown to be 
due to any exposure or event during the veteran's active 
military service.  



CONCLUSION OF LAW

The veteran's disability manifested by hepatitis C is not due 
to disease or injury that was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in February 2003 
in which the RO advised the veteran of the type of evidence 
necessary to substantiate his claim for service connection 
for hepatitis C.  

In this letter, the RO also advised the veteran of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  The veteran was also advised to identify any 
additional evidence that he believes may be relevant to his 
claims and what VA would do to assist him in the development 
of his claims.  

Furthermore, the notice letter provided to the veteran was 
provided by the AOJ prior to the most recent transfer of his 
case to the Board, and the content of that notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial to him.  

The Board further finds that all obtainable evidence 
identified by the veteran has been obtained and associated 
with the claims folder and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of this 
appeal.  

The record reflects that he has undergone VA examinations to 
determine the etiology of his claimed hepatitis C.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran is apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  The evidence

The record reflects that, at the time the veteran filed his 
informal claim for service connection in May 2000, he was 
imprisoned at a Federal Correctional Facility in South 
Carolina.

Records obtained from that institution show that, in February 
2000, a psychologist and coordinator in the prison's Drug 
Abuse Program completed a report summarizing the veteran's 
mental health.  

It was noted that the veteran had a long history of symptoms 
consistent with a diagnosis of PTSD, including nightmares, 
paranoid feelings, hypervigilence, and intense anxiety or 
nausea when exposed to stimuli consistent with death or 
combat.  It was also noted that he experienced sleep 
problems, and irritability and anger outbursts that caused 
him to isolate himself.  

In his report, the psychologist noted that the veteran had 
considered suicide in 1997, but did not attempt to take his 
own life.  The examination showed that the veteran was 
generally stable, but continued to experience symptoms on a 
consistent basis.  The veteran had reported that he sometimes 
became angry and overreacted to others in an exaggerated 
response if he was tired or irritable from nightmares or 
intrusive memories.  He denied any recent suicidal ideation 
or intent.  

In a subsequent December 2001 treatment summary, another 
prison psychologist noted that the veteran continued to 
struggle with anger and resentment.  It was further noted 
that, due to his drug addiction, numerous incarcerations, and 
PTSD, the veteran did not have a stable work history.  

The record reflects that the veteran was released from prison 
in October 2003.  VA clinical records show that he underwent 
an evaluation in December 2003 in which he reported 
experiencing depression.  He denied being suicidal, but 
indicated that he had experienced suicidal tendencies six 
months earlier.  He reported experiencing some audio, visual 
and olfactory hallucinations that he described as flashbacks 
from his experiences in Vietnam.  

The examiner noted diagnoses of PTSD and major depressive 
disorder, and assigned a Global Assessment of Functioning 
(GAF) score of 75-80, which is indicative of transient or 
expectable reactions to psychosocial stressors, and no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

During a follow-up examination in January 2004, the veteran 
reported that he was experiencing irritability, at times 
yelling at his sister.  He also reported experiencing some 
suicidal ideation, and that he had considered overdosing on 
rat poison ten days before.  However, he denied any current 
desire or intent to harm himself.  

In March 2004, the veteran underwent his first VA psychiatric 
examination.  It was noted that the veteran had not worked 
since his release from prison in October 2003.  The veteran 
reported that he was involved with vocational rehabilitation, 
but was having problems with job placement because of his 
record and trouble obtaining a driver's license.  

With respect to his history, the veteran reported that he had 
been married and divorced four times and had a son.  He 
indicated that he did not know of any grandchildren and had 
not spoken with his son for 10 or 15 years.  The veteran 
denied having any close friends or having any hobbies.  He 
reported living with his sister and indicated that he spent 
his time walking in the woods and looking at animals.  It was 
noted that he had a history of substance abuse, but the 
veteran reported that he had not used any drugs for at least 
eight years.  

The examination revealed that the veteran's mood was 
dysphoric and that his affect was constricted.  His speech 
was described as slow, and it was noted that there was some 
mild evidence of psychomotor retardation.  The examiner found 
that his thought process was logical and coherent and that 
the content was devoid of any hallucinations, although the 
veteran reported such symptoms in the context of flashbacks 
and nightmares.  The veteran denied any current suicidal or 
homicidal ideation.  His memory was found to be slightly 
impaired, and there was some evidence of concentration 
problems.  

The examining psychiatrist noted a diagnosis of PTSD and 
assigned a GAF score of 53, which is indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Carpenter, supra.  

The psychiatrist concluded that, in terms of social 
adaptability and interactions, he appeared to be considerably 
impaired.  In terms of his ability to maintain employment and 
perform job duties in a reliable, flexible, and efficient 
manner, the psychiatrist concluded that he appeared to be 
moderately to considerably impaired.  

Thereafter, in an April 2004 report, a licensed social worker 
from a Vet Center indicated that the veteran had been 
receiving treatment from that facility since his release from 
prison in October 2003.  The social worker indicated that it 
was her opinion that the veteran's prognosis for full-time 
training or employment was quite poor due to the severity of 
his PTSD and depressive symptoms.  

The social worker explained that the veteran's PTSD was 
manifested by nightmares, difficulty sleeping, daily 
intrusive memories and hypervigilance.  She further noted 
that he was uncomfortable around strangers, and was easily 
startled and irritable.  The veteran reportedly experienced 
difficulty getting along with his sister and brother-in-law, 
and generally isolated himself within their home.  

The social worker described the veteran as being severely 
depressed with frequent suicidal ideation.  It was noted that 
he had recently attempted to overdose on rat poison, which 
resulted in feeling ill, but no significant sequela.  It was 
also noted that he was often paranoid.  

The social worker noted diagnoses of chronic, severe PTSD, 
and recurrent, severe major depressive disorder.  She 
assigned a current GAF score of 40, and a GAF score of 38 for 
the past year.  Both of these scores are indicative of some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work, family relations, 
judgment, thinking, or mood.  See Carpenter, supra.  


III.  Service connection for hepatitis C

The veteran is seeking service connection for hepatitis C.  
He essentially contends that he was in a "high risk" 
situation when he sustained combat wounds in June 1968, and 
that he could have contracted hepatitis C as a result.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Compensation shall not be paid if the disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2004).  

With respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  

Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(n), 3.301.  

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that 38 U.S.C.A. § 105(a), as amended by section 
8052(a) of the OBRA, prohibits a grant of "direct service 
connection" for drug or alcohol abuse on the basis of 
incurrence or aggravation in line of duty during service.  

Moreover, in Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit held that the current version of § 1110, when read in 
light of its legislative history, does not preclude a veteran 
from receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

The Board notes that the veteran's service medical records 
are negative for any findings or diagnoses of hepatitis while 
on active duty.  

These records reflect that, in May 1968, the veteran 
complained of urethral discharge.  An examination revealed no 
penile lesions.  The veteran was treated, and no further 
complaints were reported in service.  

In a June 1968 clinical note, it was noted that the veteran 
was riding in a vehicle that struck to minds.  An examination 
following this incident revealed him to be completely 
asymptomatic except for abrasions on his right leg.  He was 
given a tetanus shot and released back to his unit.  The 
examiner noted an impression of abrasion of the right leg.  

Subsequent service medical records are negative for any 
further complaints or treatment regarding the abrasion of the 
right leg or urethral discharge.  

The service medical records are also negative for any 
indication that the veteran underwent a blood transfusion 
while on active duty.  In the report of a medical examination 
completed for separation in May 1969, the veteran was found 
to be without any defects.  

In August 2003, a VA physician reviewed the veteran's claims 
folder in order to determine the etiology of his claimed 
hepatitis C.  The physician noted that the veteran's service 
medical records contained an entry that he had sustained 
abrasions in June 1968 and that he had been treated for a 
sexually transmitted disease that same year.  

It was noted that there were no follow-up visits for the 
abrasions and that they did not appear to be very 
significant.  It was also noted that there was no record of 
more than one episode or incident of treatment of a sexually 
transmitted disease.  

The physician further noted that there was a May 1999 
clinical note of record in which it was indicated that the 
veteran had reported that his hepatitis was from injecting 
heroin when he was 19 years old and other medical records 
that refer to his having abused heroin between 24 and 27 
years of age.  

After reviewing the record, the physician concluded that it 
was unlikely that the veteran sustained hepatitis C from the 
cleaning of superficial abrasions.  The physician noted that 
it was possible that he could have received hepatitis from 
the sexual encounter during which he received a sexually 
transmitted disease, but that it was a greater likelihood 
that he received hepatitis C as a result of heroin abuse.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hepatitis C.  

In reaching this conclusion, the Board found the most 
probative evidence of record to be the report of the August 
2003 file review by the VA physician in which it was 
concluded that the veteran's hepatitis C was more likely to 
be related to his heroin abuse than to the in-service 
treatment for abrasions or a sexually transmitted disease.  

There are no other medical opinions directly concerning the 
etiology of the veteran's hepatitis C infection in the record 
for review, and specifically no opinions dissociating such 
from the veteran's reported drug use history.  

While the veteran may believe that his hepatitis C infection 
was incurred as a result of treatment received after his 
vehicle struck two mines in service, it is well established 
that, as a layperson, he is not considered capable of opining 
on matters requiring medical knowledge.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

The Board notes that the veteran has reported that he began 
using heroin while serving in the Republic of Vietnam.  
However, the Board notes that the veteran's service medical 
records, including the report of his separation exam, are 
negative for any indication that the veteran used intravenous 
drugs in service.  

Furthermore, even if it were presumed that the veteran's 
heroin abuse began while serving in the Republic of Vietnam, 
the law clearly states that direct service connection may not 
be granted for a disease or injury that results from willful 
misconduct, or, for claims filed after October 31, 1990, that 
are the result of the abuse of illegal drugs.  See 38 
U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(a).  

Furthermore, the Board further finds no basis for 
consideration of the veteran's reported in- service drug use 
as merely occasional or therapeutic or otherwise within 
circumstances to exempt such from being considered 
misconduct.  By his own admission, he used illegal drugs in 
an abusive manner and did so for some period of time.  

In addition, there is nothing to suggest that the use of 
heroin in service is secondary to his acquired psychiatric 
disorder.  In fact, there is no cause shown for the use of 
herein except for misconduct on his part, and as a result, 
there is no sound basis for a grant of service connection for 
hepatitis C.  

In summary, the Board finds that the preponderance of 
evidence is against the claim of service connection for 
hepatitis C.  Thus, the benefit sought on appeal is denied.  



ORDER

Service connection for hepatitis C is denied.  



REMAND

As discussed hereinabove, the service-connected PTSD has been 
the subject of several medical reports in recent time.  Given 
the conflicting medical opinion, the Board finds that further 
VA examination is indicated to evaluate the current severity 
of the service-connected disability in this case.  

The recent evidence reveals that the veteran is unemployed, 
and the licensed clinical social worker who has provided 
counseling to the veteran has determined that his prognosis 
for gaining full-time employment was poor.  In light of these 
findings, the Board finds that the issue of entitlement to a 
TDIU should be considered.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2003).  

Therefore, the Board believes that the RO should arrange for 
the veteran to undergo another VA examination to specifically 
address whether or not his service-connected PTSD, and solely 
that disorder, prevents him from securing and maintaining 
substantially gainful employment consistent with his work and 
educational background.  

In addition, the RO must, with regard to this issue, ensure 
compliance with the notice and duty to assist provisions 
contained in the VCAA, to include sending any additional 
letters to the veteran or obtaining any additional medical or 
other evidence, as deemed appropriate.  See VCAA, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  

During the course of this appeal, in an April 2004 rating 
decision, the RO granted service connection for hearing loss 
and assigned a non compensable rating.  The RO also granted 
service connection for tinnitus and assigned a 10 percent 
rating.  

Thereafter, in a VA Form 9 dated in May 2004, the veteran 
indicated that he wished to appeal any claim for which he had 
recently been granted an initial rating.  

The Court has held that the filing of a NOD initiates the 
appeal process, and that the failure of the RO to issue an 
SOC is a procedural defect requiring a remand.  See Manlicon 
v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 
7 Vet. App. 398, 408-410 (1995).  

Thus, the Board finds that these issues must be remanded so 
that the RO can issue an SOC and the veteran can be afforded 
the opportunity to perfect a timely substantive appeal as to 
this issue.  

Accordingly, these matters are REMANDED for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, is completed.  This includes issuing 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence, as deemed appropriate, in 
regard to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
for increase and TDIU claim.  

2.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all health 
care providers (VA or non-VA) who have 
treated him for PTSD since April 2004.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA psychiatric 
examination to ascertain the current 
severity of his service-connected PTSD.  
The claims folder should be made 
available to the examiner for review.  
The examiner in this regard should 
furnish an opinion as to whether or not 
the veteran's service- connected PTSD, 
and solely this disability, prevents him 
from securing and maintaining 
substantially gainful employment 
consistent with work and educational 
background.  All clinical findings should 
be reported in detail.  

4.  After the foregoing development has 
been completed, the RO should adjudicate 
the claim for increase and the claim of 
TDIU.  If the decision remains adverse to 
the veteran, the RO should provide him 
and his representative with a 
Supplemental Statement of the Case and 
the opportunity to respond thereto.  

5.  The RO should also issue an SOC 
addressing the veteran's claims of 
entitlement to an increased evaluation 
for hearing loss and tinnitus. The 
veteran should be provided the 
opportunity to perfect a timely 
Substantive Appeal (VA Form 9) with 
respect to those issues.  The RO is free 
to undertake any additional development 
deemed necessary with respect to that 
issue.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



